On Rehearing.
The cogent argument of able counsel for appellant, upon rehearing, still leaves us unconvinced that we should set aside the judgment of the trial court or pronounce a reversal of the cause for the failure of the trial court to grant defendant a new trial. This court is bound to judge the case by existing law and rules obtaining in appellate jurisdiction.
If there are certain facts, importantly bearing upon defendant's innocence, which are not presented by this record, then his plea should be made to the pardoning authorities. Our prerogative does not extend so far.
And as for the contention that the prosecutor exhibited his money before going into the room where he claims to have lost it, let us say that this interpretation of the record is immaterial to the conclusion we reach.
Moreover, the bill of exceptions must be construed most strongly against the exceptor. Schrimsher v. Carroll, 225 Ala. 188,142 So. 547.
After further study of the evidence, and tendering due consideration to the well-prepared briefs of the learned counsel for appellant upon rehearing, we are still persuaded that to declare a reversal would be unwarranted.
Opinion extended and application overruled.